Exhibit. 10.13

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”), made and entered into effective as of
March 13, 2007, by and between GEOMET, INC., a Delaware corporation (the
“Company”), and J. DARBY SERÉ (the “Employee”),

WITNESSETH THAT:

WHEREAS, the Company and the Employee entered into an Employment Agreement dated
December 7, 2000 (the “Employment Agreement”); and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement to make certain changes;

NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:

1. Paragraph 2 of the Employment Agreement is hereby amended by restatement in
its entirety to read as follows:

2. Term. The employment of the Employee by the Company as provided in Paragraph
1 shall be for a period commencing on the date of this Agreement through and
ending on the date which is three years from the date hereof, unless sooner
terminated as herein provided; provided, however, that this Agreement and the
period of the Employee’s employment by the Company hereunder (the “Employment
Term”) (a) automatically shall extend for successive one year periods unless the
Company or the Employee shall notify the other party of its or his intention not
to extend this Agreement at least ninety days prior to such extension, and
(b) if a Corporate Change (as defined in the Company’s Severance Plan adopted
effective January 29, 2007) occurs during the period of the Employment Term that
is after March 7, 2007 and prior to February 1, 2008, then upon the occurrence
of the first Corporate Change to occur during such period the Employment Term
shall extend so that the Employment Term as of the date of the occurrence of
such Corporate Change will include the period of one year following the date of
the occurrence of such Corporate Change.

2. Paragraph 6(d) of the Employment Agreement is hereby amended by restatement
in its entirety to read as follows:

(d) Without Cause Termination and Good Reason Termination. If the Employee’s
employment hereunder is terminated by reason of a Without Cause Termination or a
Good Reason Termination, the Company shall pay to the Employee 18 month’s Base
Salary at the Employee’s last current rate (the “Cash Severance Amount”). The
Cash Severance Amount shall be paid to the Employee (or to the Employee’s
estate, in the event of Employee’s death following his termination of employment
hereunder) upon the earlier of (i) the date that is six



--------------------------------------------------------------------------------

(6) months after the date of the Employee’s “separation from service” (within
the meaning of Section 409A(a)(2) of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder) with respect to the Company
and its affiliates, or (ii) the date that is thirty (30) days after the date of
the Employee’s death following his termination of employment hereunder. The
Company shall also pay to the Employee on the tenth day following the Employment
Termination Date the Employee’s Base Salary, reimbursable expenses and vacation
accrued but unpaid through the Employment Termination Date. The Company, at its
expense, shall also pay or reimburse the Employee for the COBRA premiums paid or
incurred by the Employee for the medical and dental care COBRA continuation
coverage elected by the Employee pursuant to Section 601 of the Employee
Retirement Income Security Act of 1974, as amended, for himself and, where
applicable, his eligible dependents, for a period of eighteen (18) months
following the end of the month during which the Employment Termination Date
occurred; provided, however, that such payments or reimbursements shall
terminate if the Employee becomes eligible to elect coverage for medical and
dental care benefits under a welfare plan of another employer, and the Employee
shall be obligated hereunder to promptly report such eligibility to the Company.

3. The parties intend for the Employment Agreement to provide for the payment of
compensation that is not subject to the tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended, and the Employment Agreement shall be
interpreted and implemented to the extent possible in accordance with such
intent. However, neither the Company nor any of its affiliates makes any
guarantee as to the tax treatment of any payment to be made pursuant to the
Employment Agreement.

4. Except as provided in this Amendment, the provisions of the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed by the parties to be
effective as of the date first written above.

 

GEOMET, INC. By:  

/s/ William C. Rankin

Name:   William C. Rankin Title:   Executive Vice President

 

EMPLOYEE

 

/s/ J. Darby Seré

J. Darby Seré

 

- 2 -